Citation Nr: 0830577	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-10 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
postoperative residuals of a right shoulder dislocation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to June 1986.  

This appeal to the Board of Veterans' Appeals (Board) is from 
July 2004 and August 2005 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDING OF FACT

The veteran's limitation of motion of his right arm, due to 
pain, is at the shoulder level.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for the veteran's right shoulder disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.31, 
4.40, 4.45, 4.71a, Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in July 2004, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO also issued that VCAA notice letter prior 
to initially adjudicating the veteran's claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

Here, the Board finds that the notice error will not affect 
the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's right shoulder disability were provided to 
him in the March 2005 SOC and the August 2005 SSOC.  A 
reasonable person could be expected to read and understand 
these criteria, and that evidence showing his disability 
meets the requirements for a higher rating is needed for an 
increase to be granted.  The statements he has submitted in 
appealing for a higher rating, including his Notice of 
Disagreement (NOD) and Substantive Appeal (VA Form 9), 
demonstrate his understanding of the type and severity of 
symptoms required for a higher rating.  He is also 
represented by a veteran's service organization, The American 
Legion, which presumably is aware of the nuances intrinsic to 
VA adjudications and the various requirements for receiving a 
higher rating for a right shoulder disorder.  

So even if there arguably is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined  the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
and his responses, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), private medical records, and 
VA medical records - including reports of his VA orthopedic 
examinations and compensation examination assessing the 
severity of his shoulder disability.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  38 
U.S.C.A. 
§ 5103A.

Entitlement to a Rating Higher than 20 Percent for a Shoulder 
Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see also 38 C.F.R. § 4.27 (providing specific means 
of listing diagnostic code for unlisted disease or injury). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The shoulder disability claim at issue arises from a claim 
for an increased rating received by the RO in June 2004.  As 
a result, only the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Court recently held VA's determination of the 
"present level" of a disability may result in a conclusion 
that the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending.  Hart v. Mansfield, No. 05- 
2424 (U.S. Vet. App. Nov. 19, 2007).  That is to say, the 
Board must consider whether there have been times when her 
disabilities have been more severe than at others.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed (in this case, 
June 2003) until VA makes a final decision on the claim.  See 
Hart, supra. See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2007).

As contained in the VA Schedule for Rating Disabilities, the 
Diagnostic Codes that rate impairment resulting from 
service-connected disabilities of the shoulder 
include:  Diagnostic Code (DC) 5200 (ankylosis of 
scapulohumeral articulation), DC 5201 (limitation of motion 
of the arm), DC 5202 (other impairment of the humerus), and 
DC 5203 (impairment of the clavicle or scapula).  

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
According to the relevant diagnostic code which rates 
shoulder impairment resulting from limitation of motion of 
the arm, such limitation to the shoulder level warrants a 
20 percent rating for either the major or minor extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Limitation of the 
arm to midway between the side and the shoulder level 
warrants a 30 percent rating for the major extremity and a 
20 percent rating for the minor extremity.  Id.  Limitation 
of the arm to 25 degrees from the side warrants a 40 percent 
rating for the major extremity and a 30 percent rating for 
the minor extremity.  Id.  

When an evaluation of a disability is based - at least 
partly, on the extent there is limitation of motion, the 
Board must also consider, in conjunction with the otherwise 
applicable diagnostic code, any additional functional loss 
the veteran may have by virtue of other factors as described 
in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  These factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

The Board notes that some of these diagnostic codes for 
shoulder disabilities are not appropriate for consideration 
in the veteran's case because there is no evidence or 
allegation that supports their application. There is no 
medical evidence or opinion on record supporting a finding of 
impairment of the humerus under DC 5202.  There also is no 
medical evidence or opinion on record supporting a finding of 
ankylosis of the scapulohumeral articulation under DC 5200.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure. See, e.g., Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  Because, as will be explained, the veteran is 
able to move his right shoulder joint - even if not to the 
full extent he would be able to under normal circumstances, 
by definition, his right shoulder joint is not immobile. That 
is to say, merely having some limitation of motion is not 
tantamount to ankylosis.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The veteran's SMRs indicate that while in service, he 
dislocated his right shoulder in 1983.  In January 1987, the 
RO granted service-connection for the veteran's shoulder 
disability and assigned a noncompensable rating under DC 
7805, which has been changed to DC 5203, Impairment of the 
Clavicle or Scapula, effective June 6, 1986, the day after 
his discharge from military service.  In July 2004, the RO 
increased the veteran's rating for this disability to 10 
percent under DC 5203; and increased it, again, to 20 percent 
in August 2005.  The veteran claims that the symptoms and 
severity of his shoulder disability warrant an even higher 
rating.

The record contains a report of the veteran's July 2005 VA 
Compensation and Pension Examination (C&P Exam).  The C&P 
Exam notes the veteran's statements during the examination 
regarding his range of motion and documents that he is right-
hand dominant.  Specifically, he stated that he could not 
abduct his shoulder beyond 0-90 out of 180 degrees due to 
pain flaring to 9 out of a possible 10; he could not forward 
flex his shoulder beyond 0-90 out of 180 degrees because of 
pain; he could not externally rotate his shoulder beyond 0-45 
out of 90 degrees due to pain; and he could not internally 
rotate his shoulder beyond 0-80 out of 90 degrees due to 
pain.  

However, the examiner notes that the veteran's "grimacing, 
posturing, and inability to move the right shoulder was out 
of the portion to the degree of actual pain."  The Board 
notes that such a statement may create some doubt as to the 
extent to which the veteran's range of motion is limited by 
pain.  However, when reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

The veteran's shoulder disability is currently rated at 20 
percent under DC 5203, for dislocation of the clavicle or 
scapula (formerly DC 7805), which is the maximum rating under 
this diagnostic code.  The Board notes that in assigning the 
veteran's current 20 percent rating for his shoulder 
disability, the RO considered the veteran's VA medical 
treatment reports showing continued treatment for pain 
associated with this condition.  The RO also noted the report 
of the veteran's July 2005 C&P Exam, particularly the 
examiner's notes regarding the range of motion of the 
veteran's right arm (90 degrees forward flexion and 
abduction) and strength tests (3/5 prior to repetitive motion 
and 1/5 following repetitive motion), and the associated x-
ray and objective findings.  In determining that the 
veteran's condition did not warrant a rating higher than 20 
percent, the RO stated that "there must be evidence of 
limitation of arm motion midway between side and shoulder 
level."

Under DC 5201, limitation of motion of the dominant arm at 
the shoulder level (i.e., flexion or abduction of the right 
shoulder limited to 90 degrees) warrants a 20 percent rating; 
limitation of motion to midway between the side and shoulder 
level warrants a 30 percent rating; and limitation of motion 
of 25 degrees from the side warrants a 40 percent rating.  
The fact that the veteran's limitation of motion is 
attributable to pain as opposed to objectively limited motion 
does not matter.  Painful motion is equivalent to limited 
motion.  See Powell v. West, 13 Vet. App. 31, 33-34 (1999).  
See also Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) 
(painful motion of a major joint by degenerative arthritis 
deemed to be limited motion even though a range of motion may 
be possible beyond the point when pain sets in).  

The Board finds that the veteran's right arm has a limitation 
of motion at the shoulder level, i.e., the flexion or 
abduction of his right shoulder is limited to 90 degrees, due 
to pain.  Hence, under DC 5201, the veteran is entitled to a 
20 percent rating for his shoulder disability.  However, as 
the evidence does not show that his right arm's limitation of 
range of motion exceeds 90 degrees and more closely 
approximates midway between his side and shoulder, he is not 
entitled to any rating higher than 20 percent for this 
condition.  

Furthermore, as 20 percent is the maximum rating provided 
under DC 5203 and the veteran's medical history and symptoms 
include considerations for limitations of motion, the Board 
finds that the veteran's shoulder disability is more 
appropriately rated under DC 5201.  See 38 C.F.R. § 4.71a, 
DCs 5201, 5203.  

The Board notes that the July 2005 VA C&P Exam details the 
veteran's subjective complaints of pain.  Furthermore, the 
Board notes the veteran's strength test results and his 
subjective complaints of associated pain, weakness and 
fatigability.  However, objectively, the July 2005 VA C&P 
Exam report notes that there is no right shoulder muscle 
atrophy and that the veteran "has excellently developed 
shoulder musculature which is symmetrical."  Furthermore, 
the veteran's right shoulder x-rays revealed no fracture 
dislocation or bony abnormality, and no evidence of 
arthritis.  Although the record further documents the 
veteran's VA medical treatments for pain and physical 
therapy, the Board does not find his condition warrants an 
additional finding of functional loss, particularly as his 
current limitation of shoulder motion assessment is 
predicated upon a finding of pain.  Any functional loss 
present is adequately compensated by the veteran's 20 percent 
rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  
There is also no additional uncompensated limitation of 
motion that could provide a basis for a higher rating based 
on pain.  

The Board finds that the veteran is not entitled to a 
disability rating higher than 20 percent for his shoulder 
disability.  As there are indications of pain in this 
shoulder, albeit not always objectively confirmed, this 20 
percent rating compensates him for his subjective symptoms 
when resolving all reasonable doubt in his favor as to 
whether it, in turn, causes any associated functional 
impairment like limitation of motion.  38 C.F.R. § 4.3.  The 
preponderance of the evidence is against increasing his 
rating beyond this 20-percent level because as mentioned, 
there is no evidence that his limitation of arm motion is 
midway between his side and shoulder level.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the veteran's 
symptoms have not been more than 20 percent throughout the 
course of his pending appeal, a staged rating is 
unjustifiable.  


ORDER

The veteran's claim for a disability rating higher than 20 
percent for his postoperative residuals of a right shoulder 
dislocation is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


